Citation Nr: 1202043	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  05-06 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability of the right fifth finger. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel








INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1978 to June 1982.  He also had subsequent service in a reserve component until 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007 and in March 2010, the Board remanded the matter for further development. 

In August 2011, the Board referred the matter for a VHA opinion.  In October 2011 a VHA physician advised that before the requested opinion could be proffered the Veteran should first be accorded a new examination.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for a right 5th finger disability, which he associated with a hand injury in service.  

The service treatment records show that the Veteran complained of a sprained 5th finger on his right hand.  Swelling and discoloration were noted.  The plan was to apply a splint and to rule out a fracture by X-ray. 







After service VA records in April 2005 show that the Veteran stated that he had sustained an injury to the 5th proximal right finger during active duty.  He stated that a motor engine fell on the hand, causing a laceration to the right lateral 5th finger and some type of crushing injury to the hand.  Physical examination of the right hand found a small scar on the right lateral 5th finger and full range of motion of all joints.  X-rays showed a slight chronic irregularity of the distal aspect of the 5th proximal phalanx, which the radiologist remarked was "likely post-traumatic."  

On VA examination in November 2009, the Veteran complained of limitation of motion of the right 5th finger.  X-rays showed no abnormality of the 5th finger.  The diagnosis was right 5th finger pain and loss of range of motion.  

In August 2011, the Board referred the matter for a VHA expert opinion as to whether the Veteran's current right 5th finger disability was related to the injury described in the service treatment records.  

In October 2011, a VHA orthopædic physician responded that he was unable to proffer an opinion as to a nexus to service because the nature of the Veteran's right hand disability was unclear.  He recommended that the Veteran be examined by a hand surgeon.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA an examination by a hand surgeon or similar specialist to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that the current right 5th finger disability is related to the injury in service. 


The VA examiner is asked whether there is evidence of dislocation or ankylosis and whether the proximal interphalangeal joint or the metacarpophalangeal joint of the right little finger is involved, and whether there is any other hand pathology. 

In formulating the opinion, the significant facts of the case are summarized below.

The Veteran stated that a motor engine fell on his right hand during active duty service, causing a laceration on lateral side of the right 5th finger.  The Veteran's military occupational specialty was Light Wheel Vehicle and Power Generation Mechanic.  

The service treatment records document swelling and discoloration of the right fifth finger.

In April 2005, X-rays showed a slight irregularity of the distal aspect of the 5th proximal phalanx, which the radiologist noted was "likely post-traumatic."

If, after a review of the record, an opinion on is not possible without resort to speculation, please clarify whether an opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review. 






2.   After the above development is completed, adjudicate the claim.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


